No.       96-1982



Damian Flynn,                          *
                                       *
     Appellant,              *
                                       *
v.                                     *       Appeal from the United States
                                       *       District Court for the Southern
Shirley S. Chater,                     *       District of Iowa
Commissioner of Social                 *
Security,                              *
                                       *
     Appellee.                         *



                      Submitted:       December 13, 1996

                         Filed:    February 27, 1997



Before BOWMAN, Circuit Judge, LAY, Senior Circuit Judge, and STROM,* Senior
District Judge.

STROM, District Judge.


     Flynn appeals the district court's1 decision granting the defendant's
motion for an order affirming the Commissioner of the Social Security
Administration's decision denying him disability benefits.          We affirm.




     *The Honorable Lyle E. Strom, United States Senior District
Judge for the District of Nebraska, sitting by designation.
     1
      The Honorable Charles R. Wolle, United States District
Judge for the Southern District of Iowa.
                                           I.
        Claimant Damian Flynn was born March 29, 1974.                 On August 27, 1978,
he was hit by a car and hospitalized.            Flynn sustained a head injury, and
at first, doctors thought he did not suffer permanent injuries.                       However,
doctors advised Flynn to return for follow-up checkups because of the
nature of the accident.


        About a year after the accident, Flynn began complaining about pain
in his calf.       Since then, Flynn has suffered from sporadic pain in his
foot,    ankle,    leg,   hip,   back,   and    neck.     He    also    has    a    leg-length
discrepancy.      Admin. Tr. at 150.     Flynn, though, does not take medication
for these physical impairments, and he is not presently receiving any
medical treatment for these impairments.


        In addition to these physical impairments, Flynn has a learning
disability.    Admin. Tr. at 191; but see id. at 275 (suggesting that Flynn
does    not   have   a    learning   disability     but    rather       he    has    long-term
consequences from his head injury).             During his school career, Flynn has
had difficulty with reading, writing, and arithmetic, and was placed in
special education classes.        See id. at 153, 160-61, 250.           Flynn eventually
dropped out of school when he was in the tenth grade.                   Id. at 59.


        The record is consistent as to the extent of Flynn’s learning
impairments.       Tests throughout the years have shown that Flynn scores
poorly on auditory memory and association tests.               Id. at 190; see also id.
at 153-54, 238.      These test scores explain Flynn’s problems with reading,
writing, and arithmetic.


        In addition to scoring low on certain tests, and having problems with
reading and writing, Flynn scores low on timed tasks, id. at 165, and has
difficulty following more than two verbal




                                          -2-
directions at a time.          Id. at 61-62, 243.      At least one doctor has
concluded that Flynn has poor executive ability, bad adaptability, and slow
mental processing speed.       Id. at 275.    Finally, in social settings, Flynn
tends to be a loner with low self-confidence.        Id. at 273.   He also lacks
certain social skills.     Id. at 191.


       A review of the record, however, is not complete without noting that
Flynn is an intelligent young man with specific talents and skills.            For
example, he has an above average IQ, and he scores very high on tests that
measure visual and creative abilities.        Id. at 164, 166, 238.   As a child,
he had a very good vocabulary, id. at 244, and good comprehension skills.
Id. at 250.     Furthermore, Flynn is a talented artist who is aware that
there is at least a small market for his work.         Id. at 65-66, 272.


       Throughout the years, evaluating psychologists and teachers have
noted that Flynn works diligently on tasks that interest him, and becomes
frustrated at tasks that are more difficult for him.            Id. at 160.     At
times, teachers have described Flynn as “lazy and not motivated.”           Id. at
160; see also id. at 184.       Teachers also have attributed part of Flynn’s
learning problems in school to his poor attendance record.            Id. at 185,
187.


       Since quitting school, Flynn has started working on his GED.         Id. at
60.      In his free time, he reads comic books and TV Guide, but with
difficulty.    Id. at 38-39.    He also watches television, draws pictures, and
visits his friends.    He often meets his friends downtown by taking a bus.
While at first he has difficulty getting around a new city using public
transportation, after he learns the routes, he has little difficulty.         Id.
at 67.    He also knows how to read bus maps and timetables.       Id. at 44-45.
At home, Flynn performs household chores such as vacuuming, cooking, taking
out




                                        -3-
the garbage, mowing the lawn, and taking care of his cat.           Id. at 46, 53,
62.


      Against this background, Flynn’s mother initially filed a child’s
supplement security income (SSI) claim on his behalf on March 19, 1980.
The agency denied the application.         Flynn’s mother subsequently filed a
second application on October 2, 1985.            This time, the agency approved
benefits through March 1986 at which time the agency terminated Flynn’s
benefits because of his mother’s excess income.


      The instant case began when Flynn’s mother filed a third application
on July 22, 1987.    The agency denied this application; however, the case
was reopened after the Supreme Court modified the analysis required to
determine whether a child is disabled.            Subsequently, Flynn filed a new
application   for   benefits   as   an    adult    on   January   27,   1993.    The
Administrative Law Judge (ALJ) considered the two pending applications and
denied benefits.    The Appeals Council denied review on January 9, 1994.
The district court affirmed, and Flynn filed this appeal.


      We review the ALJ’s decision in which he found that Flynn was not
disabled as a child and was not disabled as an adult.               Pursuant to 20
C.F.R. § 416.924, the ALJ found that Flynn had severe impairments but that
they were not comparable to those which would have disabled an adult.
Accordingly, the ALJ found that Flynn was not disabled as a child.              Next,
the ALJ considered whether Flynn was disabled as an adult.          Pursuant to 20
C.F.R. § 416.920, the ALJ again found that Flynn’s impairments were severe.
The ALJ then found that Flynn’s impairments did not meet or equal the
criteria of any impairment listed in Appendix 1.          The ALJ next found that
Flynn had no past relevant work, and, therefore, he had to




                                         -4-
determine whether Flynn’s impairments prevented him from doing any other
work.     The ALJ concluded that Flynn could perform work found in the
national economy, and that Flynn’s main problem was that he was not
motivated.     Accordingly, the ALJ found that Flynn was not disabled as an
adult.


                                     II.
        In reviewing the decision of the ALJ, we must affirm if it is
supported by substantial evidence based on the record as a whole.     Smith
v. Shalala, 31 F.3d 715, 717 (8th Cir. 1994); see also 42 U.S.C. § 405(g).
“Substantial evidence is less than a preponderance, but enough so that a
reasonable mind might find it adequate to support the conclusion.”   Oberst
v. Shalala, 2 F.3d 249, 250 (8th Cir. 1993).       Therefore, “[w]e do not
reweigh the evidence or review the factual record de novo.”        Naber v.
Shalala, 22 F.3d 186, 188 (8th Cir. 1994)(citation omitted).   Rather, “‘if
it is possible to draw two inconsistent positions from the evidence and one
of those positions represents the agency’s findings, we must affirm the
decision.’”    Oberst, 2 F.3d at 250 (quoting Robinson v. Sullivan, 956 F.2d
836, 838 (8th Cir. 1992)).


                                      A.
        On appeal, Flynn makes four arguments.   First, Flynn contends that
the ALJ failed to make specific findings of fact regarding claimant’s
impairments.


        Flynn concedes he raises this issue for the first time on appeal.
Ordinarily, issues raised for the first time on appeal will not be
considered unless the claimant can show that manifest injustice would
otherwise result.      See Misner v. Chater, 79 F.3d 745, 746 (8th Cir.
1996)(citing Novotny v. Chater, 72 F.3d 669, 670 (8th Cir. 1995); Ownbey
v. Shalala, 5 F.3d 342, 345 (8th Cir.




                                     -5-
1993)).   Flynn has not made this showing.        However, even if we considered
the merits of Flynn’s argument, we would not disturb the ALJ’s decision,
as his findings of fact are adequately set forth in his decision.                   Admin.
Tr. 20-22.   Therefore, we find Flynn’s first argument to be without merit.


                                         B.
     Flynn’s second argument is that the ALJ failed to include all of
Flynn’s impairments in questioning the vocational expert.                     Again, we
disagree.


     A    vocational    expert’s     testimony   “based      on   a   properly-phrased
hypothetical question constitutes substantial evidence.”                    See Roe v.
Chater, 92 F.3d 672, 675 (8th Cir. 1996)(citations omitted).                In contrast,
a hypothetical question that does not take into account all relevant
impairments does not constitute substantial evidence to support the ALJ’s
decision.       See   Hinchey   v.   Shalala,    29 F.3d 428,    432    (8th    Cir.
1994)(citation omitted).     Finally, a properly-phrased hypothetical question
only has to include those impairments that the ALJ finds are substantially
supported by the record as a whole.        Id. (citation omitted).


     In this case, the ALJ’s hypothetical question to the vocational
expert only included those impairments that the ALJ accepted as true.                 The
ALJ found that many of Flynn’s problems were due to a lack of motivation.
Admin. Tr. at 20 (stating Flynn “engages in any number of activities and
presents more as an idle teen rather than a young man with any real
disability”).    Furthermore, the ALJ concluded that Flynn did not present
any evidence to show that the lack of motivation was related to a disabling
mental impairment.     Id.   Significantly, other than pointing to Dr. Gersh’s
report, Flynn presents little evidence to




                                        -6-
connect his lack of motivation to any disabling impairment.     Therefore, it
was not error for the ALJ to limit his hypothetical question to only those
impairments which he accepted as true.


                                      C.
     Flynn’s third argument is that the ALJ improperly applied the Polaski
v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), credibility analysis to
this case.     In a nutshell, Flynn argues that “[t]he ALJ found that the
testimony regarding daily activities was credible.      His rejection of his
disability claim was therefore erroneous.”     Br. of Appellant at 19.


     Although the ALJ’s decision may have been improved with respect to
applying the Polaski credibility analysis, we cannot agree with Flynn’s
premise.     It is perfectly appropriate for an ALJ to find a claimant’s
testimony to be credible, but disagree with the claimant’s ultimate
conclusion of disability as derived from that testimony.         Here, Flynn
simply    disagrees with the ALJ’s ultimate finding that Flynn is not
disabled.    Accordingly, we find this argument without merit.


                                      D.
     Finally, Flynn argues that we should consider Dr. Gersh’s report and
award benefits based on this report when considered along with the record
as a whole.     The ALJ did not have the benefit of reviewing Dr. Gersh’s
report.     However, the Appeals Council did review Dr. Gersh’s report and
determined that the ALJ’s decision was still supported by substantial
evidence.    The issue presented here is two-fold.   First, we must determine
whether it is proper to consider Dr. Gersh’s report in ruling on this case.
Second, assuming that we should consider Dr. Gersh’s report, we must




                                     -7-
determine how the report should be viewed in context of the record as a
whole.


     This Court previously considered this issue in Riley v. Shalala, 18
F.3d 619 (8th Cir. 1994).   In Riley, the claimant argued “first, that the
Appeals Council improperly failed to consider [newly submitted evidence in
the form of medical reports] and, second, that even if the Appeals Council
considered them, it wrongly concluded that they provided no basis for a
grant of review of the administrative law judge’s decision.”    Id. at 622.
The Appeals Council in Riley considered the newly submitted medical reports
but concluded that the ALJ’s conclusion should not be disturbed.   The Court
concluded that remand to the ALJ for consideration of the report was
inappropriate.   Id. at 622 (citations omitted).   The Court further found
that once it was clear that the Appeals Council considered the new report,
then the Court’s role was to factor in the new report and determine whether
the ALJ’s decision was still supported by substantial evidence.         Id.
(citation omitted).    This required the Court to speculate on how the ALJ
would have weighed the newly submitted reports had they been available at
the initial hearing.   See id.


     We are in the same position here.      We must consider Dr. Gersh’s
report and also consider how the ALJ would have weighed Dr. Gersh’s report
in making a final ruling.    However, even considering Dr. Gersh’s report,
the ALJ’s decision is supported by substantial evidence in the record as
a whole.   Other than restating Flynn’s strengths and weaknesses based on
intelligence tests, the only new relevant information is that Dr. Gersh
opines that Flynn “may not be able to work in a competitive employment
situation.”   Id. at 275.   The Commissioner, however, attacks Dr. Gersh’s
“work” opinion, arguing that we should ignore his opinion.     While we do




                                    -8-
not completely ignore Dr. Gersh’s opinion on this issue, we note that Dr.
Gersh’s opinion is not a medical opinion but an opinion on the application
of the statute.   However, applying the statute is a task “assigned solely
to the discretion of the [Commissioner].”    See Nelson v. Sullivan, 946 F.2d
1314, 1316 (8th Cir. 1991).   The Commissioner is correct; therefore, we do
not give weight to Dr. Gersh’s work opinion.    We also note that except for
his work opinion, the report contains little, if any, additional evidence
not already contained in the record.        Therefore, even considering Dr.
Gersh’s report, we find that the ALJ’s decision is supported by substantial
evidence.


     In reviewing the record as a whole, it does not appear that Flynn’s
problems are as limiting or as severe as he alleges, especially when it
comes to activities that interest him.         For example, despite a poor
attendance record in high school, Flynn wants to attend art school, Admin.
Tr. at 275, an activity that interests him.    Flynn also goes to the movies
almost every weekend.   Id. at 52.   He reads the TV Guide to determine when
television shows are on that he wants to watch.     The record reflects that
if motivated, Flynn participates in activities that require attendance and
punctuality.


     For the reasons discussed in this opinion, we affirm the decision of
the district court.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -9-